—In an unsafe building proceeding pursuant to Administrative Code of the City of New York § 26-235, Joseph Gerónimo appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated December 19, 1991, which denied his motion to vacate an order of the same court (Levine, J.), dated April 21, 1988, granted upon default, which directed the Superintendent of Buildings for the Borough of Richmond to demolish an unsafe building owned by him.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the building which was the subject of these proceedings has been demolished, the dispute is now academic (see, Matter of Gold-Greenberger v Human Resources Admin., 77 NY2d 973; Heller v Trustees of Town of E. Hampton, 198 AD2d 331). In any event, the court correctly denied the motion to vacate the demolition order. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.